Citation Nr: 9913243	
Decision Date: 05/14/99    Archive Date: 05/21/99

DOCKET NO.  97-06 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Dissatisfaction with the evaluation assigned after the 
initial grant of service connection for residuals of 
adenoidectomy.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from October 1950 to June 
1951.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision by the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for residuals 
of adenoidectomy, effective September 9, 1996 and denied 
entitlement to an increased rating for residuals of 
adenoidectomy and determined that new and material evidence 
had not been submitted to reopen the claim of service 
connection for a left arm disability.  In February 1997, the 
veteran was notified of this decision and of his procedural 
and appellate rights.  The veteran's notice of disagreement 
as to the rating for residuals of adenoidectomy rating issue 
was received in March 1997.  A statement of the case was 
mailed to the veteran in March 1997 and, thereafter, the 
veteran's substantive appeal was received that month.  The 
veteran testified before a hearing officer at the RO in July 
1997.  In March 1999, the veteran testified before a member 
of the Board at the RO.

The Board notes that since a notice of disagreement was not 
received as to the determination that new and material 
evidence had not been submitted to reopen the claim of 
service connection for a left arm disability, that issue is 
not in appellate status.  Likewise, the Board notes that in a 
March 1997 rating decision, the RO determined that new and 
material evidence had not been submitted to reopen the claim 
of service connection for a hiatal hernia.  In April 1997, 
the veteran was notified of this decision and of his 
procedural and appellate rights.  Since a notice of 
disagreement was not received as to the determination that 
new and material evidence had not been submitted to reopen 
the claim of service connection for a hiatal hernia, that 
issue also is not in appellate status.  






REMAND

The procedural history and status of this case is a confusing 
tapestry.

In a May 1952 rating decision, service connection for a sinus 
disability was denied on a direct basis.  In a May 1952 
letter, the veteran was notified of this decision and of his 
procedural and appellate rights.  He did not appeal the 
denial of this service connection claim.  In October 1952, 
service connection was denied for an ears, nose, and throat 
disability; however, the Board cannot find in the claims file 
any notice of this denial or the furnishing of  appellate 
rights to the veteran.  In a March 1974 decision, the Board 
denied service connection for an ear disorder.  In September 
1996, the veteran sought to reopen his claim for service 
connection for an "ears, nose, and throat disability."  

In an October 1996 rating decision, the issues was shown as 
"service connection for an ears, nose, and throat 
disability" for which service connection was granted.  
However, the rating decision listed the service-connected 
disability as "adenoidectomy," rated as non-compensable 
effective from September 9, 1996.  In a November 1996 letter, 
the veteran was advised that service connection had been 
granted for an "ears, nose, and throat disability."  (The 
Board also notes that it appears from the March 1997 
statement of the case, that service connection for a right 
nares disability was denied on a direct and secondary basis, 
however, there is no rating decision of this matter.)

In January 1998 the veteran was informed by RO letter that he 
needed new and material evidence to reopen his claim for 
service connection for a sinus disorder but he was not 
furnished appellate rights.  Then in a letter of March 1998 
the veteran asserted that the sinus condition and the 
adenoidectomy were interrelated.

In a January 1999 memorandum, the RO requested a VA medical 
opinion regarding whether or not it is as likely as not that 
any current nasal disability is due to the veteran's 
inservice adenoids surgery.  The Board notes, however, that 
if such a medical opinion was obtained, it is not of record 
and the RO should obtain it.  If this medical opinion was 
never undertaken, the RO should ensure that the January 1999 
request is completed.

At the March 1999 hearing the veteran contended that the 
surgery for his adenoidectomy caused damage to his nasal 
cavities including obstruction of his nasal passage, pain and 
aerophagia and that he had surgery to reconstruct his nose 
and a graft was taken from his ear.  In addition the veteran 
indicated that he receives regular treatment at the Bronx, 
New York VA Medical Center.  A review of the claims file 
shows that the most recent medical records from this facility 
are dated in 1997.

At this point, it is not altogether clear for which 
disability service connection was granted or whether there 
is/are pending claims for service connection or claim(s) 
regarding new and material evidence having been submitted to 
reopen a claim after a final denial.  The Board is unable to 
discern whether service connection was granted for an ear 
disability, and, if so, what type of disability; for a 
nose/sinus disability, and, if so, what type of disability; 
and/or for a throat disability, and, if so, what type of 
disability.  The Board notes that the service-connected 
adenoidectomy does not necessarily cover all potential ear, 
nose, and throat disabilities even though the RO seemingly 
characterized it that way, particularly since service 
connection was previously denied in final decisions for sinus 
disability and ear disability.  Further, a nose and throat 
disability was denied in an October 1952 rating action which 
may or may not be final, depending on whether the veteran was 
notified and furnished appellate rights.  Thus, the RO must 
clarify this matter.  If the RO did not grant service 
connection for separate ears, nose/sinus, and/or throat 
disabilities, then there are claims pending for these alleged 
disabilities which may be new claims or claims after final 
disallowance.  If there are pending claims on whether new and 
material evidence has been submitted to reopen a claim then 
they must be considered in accordance with the recent 
directives of the United States Court of Appeals for the 
Federal Circuit in Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998) and the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Elkins v. West, 12 Vet. App. 209 (1999).  In addition, if 
service connection has not been granted for an ear, 
nose/sinus or throat condition, as noted, secondary service 
connection must be considered on a de novo basis for ears, 
nose/sinus, and throat disabilities as the veteran has 
claimed that he has these disabilities as secondary to his 
service-connected adenoidectomy and service connection was 
not in effect when any or all of these disorders were 
previously denied.

The Board further notes that all of the veteran's medical 
records from the Bronx, New York VA Medical Center should be 
requested and obtained.  According to a December 1998 letter, 
there are apparently no medical records of the veteran at 
that facility prior to 1958.  Nevertheless, the RO should 
request all of the veteran's medical records from that 
facility from the date of his discharge, June 1951, to the 
present time.  The RO should emphasize that all current 
medical evidence is also requested to assess the veteran's 
current level of severity of his service-connected 
disability. 

The Board also believes that the veteran should be examined 
to ascertain all the residuals of his adenoidectomy.

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1.  The RO should obtain and associate 
with the claims file copies of all 
clinical records, which are not already 
in the claims file, of the veteran's 
treatment at the Bronx, New York VA 
Medical Center from June 1951 to the 
present time.  The RO should emphasize 
that all current medical evidence is also 
requested to assess the veteran's current 
level of severity of his service-
connected disability.  

2.  The RO should obtain and associate 
with the claims file a copy of the 
medical opinion requested in the January 
1999 VA memorandum.  If this medical 
opinion was never undertaken, the RO 
should ensure that the January 1999 
request is completed.  

3.  The RO should clarify what 
disabilities are service-connected with 
regard to the service-connected "ears, 
nose/sinus, and throat disability."  If 
separate service connection was not 
granted for an ears, or sinus disorder,  
then the RO should consider whether new 
and material evidence has been submitted 
to reopen the claim of direct service 
connection for an ears and a sinus 
disability taking into consideration the 
directives of Hodge and Elkins.  The RO 
should state whether service connection 
is in effect for a throat or nose 
disorder and if it is not then the RO 
should state (with supporting evidence) 
whether the October 1952 RO denial is 
final as to service connection for the 
nose and throat disorder and, if it is, 
then consider whether new and material 
has been submitted to reopen the claim 
for service connection on a direct basis.  
If that rating action is not final the RO 
should adjudicate direct service 
connection is warranted for a throat and 
nose disability on a de novo basis.  In 
addition, if service connection is not in 
effect for a sinus, nose, throat and ear 
disorder then for any of those disorders 
the RO should consider if service 
connection is warranted as secondary to 
service-connected adenoidectomy.  If any 
claim is not resolved to his 
satisfaction, the veteran and his 
representative should so be advised.  If 
the veteran files a timely notice of 
disagreement, he and his representative 
should be provided with a statement of 
the case as required by 38 
U.S.C.A. § 7105(d) (West 1991) as to each 
applicable issue.

4.  The RO should schedule the veteran 
for an examination and the examiner must 
be provided with the claims file.  The 
examiner should review the service 
medical records specifically the report 
of the operation for his adenoids.  The 
examiner should then set forth all the 
residuals of the adenoidectomy and if 
there are none he/she should so state.

5.  The RO should readjudicate the 
veteran's claim for shown on the front 
page of this remand and in doing so 
consider a staged rating.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
action taken is adverse to the veteran, 
he and his representative should be 
furnished a supplemental statement of the 
case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him unless he 
receives further notice.  The Board expresses no opinion, 
either factual or legal, as to the ultimate determination 
warranted in this case pending completion of the requested 
action.



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









